UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7341


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH BILLINGSLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:03-cr-00395-JCC-3; 1:07-cv-00185-JCC)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Billingsley, Appellant Pro Se.       Jonathan Leo Fahey,
Lawrence Joseph Leiser, Assistant United States Attorneys, Mark
Alex Grider, Tino Martin Lisella, Luis Morales, Melissa Siskind,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keith Billingsley seeks to appeal the district court’s

order dismissing his 28 U.S.C.A. § 2255 (West Supp. 2012) motion

as   successive      and    time-barred.         The    order    is    not   appealable

unless    a    circuit     justice      or   judge     issues     a    certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies      this      standard        by      demonstrating         that

reasonable      jurists      would      find     that     the     district      court’s

assessment      of    the     constitutional           claims     is    debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both      that   the    dispositive         procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Billingsley        has    not       made      the      requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3